DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
This office action is in response to “Amendment/Request for Reconsideration-After Non-Final Rejection - 05/12/2022”. As no claims have been added, canceled, or amended, this office action considers claims 1-20, in “Claims - 05/12/2022”, pending for prosecution, of which, non-elected claims 10-18 and 20 are withdrawn, and elected claims 1-9 and 19 are further examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 05/12/2022 - Applicant Arguments/Remarks Made in an Amendment Application Number: 16/822,363”, have been fully considered, but they are not persuasive.
Examiner respectfully disagrees with the Applicant’s assertion that “Shatalov '224 is not prior art under 35 U.S.C. 102(a)(1)” because effective filing date of the current application is October 24, 2014 whereas Shatalov '224 was published December 28, 2017, which is after the October 24, 2014”. It appeared that Applicant’s determination of prior art availability is based on wrong postulation. 
First of all, 35 U.S.C. 102(a)(1) document is not required for forming a rejection under 35 U.S.C. 103, it can also be 35 U.S.C. 102(a)(2) document based on filing date of the prior art of reference.  
Finally, in AIA  availability is not based on the  publication date of the prior art, on the contrary the priority date of the reference is considered. The priority date of (US 20170373224 A1 to Shatalov; Maxim S) as published is, at least, 2012-06-15 of parent US continuation-in-part 13524350 parent-grant-document US 9048378 child US 14728435 (se PGpub). This date is prior to application effective file date of October 24, 2014. See MPEP § 2154.01 for prior art analysis.
As no claims have been added, canceled, or amended, and Applicant's arguments are not persuasive, this Office Action maintains the rejection of the office action “Non-Final Rejection - 02/16/2022”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (13; Fig 7A; [0074]) = (element 13; Figure No. 7A; Paragraph No. [0074). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-2, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA; Akihiro et al., (US 20140203314 A1, of record; hereinafter Kojima) in view of Shatalov; Maxim S.et al., (US 20170373224 A1, of record; hereinafter Shatalov).

    PNG
    media_image1.png
    593
    669
    media_image1.png
    Greyscale

Kojima Figure 1
1. Kojima teaches a method for manufacturing ([0073]) a light emitting device (1; Fig 1) comprising an optical member (30) provided on a light extracting surface side (15a) of a semiconductor light emitting element (13/43) via a first light transmissive layer (36), the method comprising (Fig 7A-15B; [0073+]) the steps of.
(i) roughening (unevenness ;14A; [0108]) said extracting surface (15a) of said semiconductor light emitting element (15), 
(ii) forming (Fig 14B; [00124-599]) said first light transmissive layer (36) on an entirety of said roughened light extracting surface (15a), 
(iii) flattening an upper surface (construed from Fig 14B; [0109-0110]) of said first light transmissive layer (36), and 
(iv) directly bonding (Fig 12C; [0111] detailed in Fig 2) said flattened upper surface of said first light transmissive layer (36) and a surface of said optical member (30) by performing (see below for “surface-activated bonding, atomic diffusion bonding, or hydroxyl) bonding.
A difference between Kojima and claimed step is that, Kojima does not expressly disclose bonding is being performed by one of the “surface-activated bonding, atomic diffusion bonding, or hydroxyl”. 
However, in the analogous art, Shatalov teaches method for manufacturing an emitting device with improved light extraction ([0010, 0003]), wherein (Fig 2A; [0044]) illustrates bonding material 50 for bonding approach including atomic diffusion bonding or surface-activated bonding.
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Shatalov’s process of performing “surface-activated bonding or  atomic diffusion bonding into process steps of Kojima and thereby, the combination will comprise a step of bonding is being performed by “surface-activated bonding, since, at least,  surface-activated bonding does not use heat for bonding, and as such no destruction of components caused by residual stress due to the difference in the coefficient of thermal expansion.
2. The combination of (Kojima and Shatalov) as applied to the method for manufacturing a light emitting device according to claim 1, further teaches, (the method) further comprising the step of forming said semiconductor light emitting element on a growth substrate, in which method, 
the step (v) of removing (Fig 14A) said growth substrate (10 ; Fig 10) from said semiconductor light emitting element formed on said growth substrate, and 
the step (vi) of polishing a stripped surface of said semiconductor light emitting element being exposed by the step (v) are performed before the step (i), and 
said polished stripped surface (15a) is roughened unevenness ;14A; [0108]) to form said light extracting surface in the step (i).
6. T The combination of (Kojima and Shatalov) as applied to the method for manufacturing a light emitting device according to claim 1, Kojima further teaches,
wherein a refractive index of said first light transmissive layer (36) is in a range of 1.4 to 2.0 (1.5; [00508], which falls within the range)
8. The combination of (Kojima and Shatalov) as applied to the method for manufacturing a light emitting device according to claim 1, Kojima further teaches,
wherein said optical member (Kojima 30) is a fluorescent plate (Kojima [0111]) , ( a sapphire substrate, a GaN substrate or a lens).
9. The combination of (Kojima and Shatalov) as applied to the method for manufacturing a light emitting device according to claim 1, Kojima further teaches,
wherein ([0057-0058]) the optical member (30) is inhomogeneous and comprises an inorganic material (33) and fluorescent material particles (31), and wherein a first plurality of the fluorescent material particles (31) are partially exposed from the inorganic material (33), and a second plurality of the fluorescent material particles are entirely embedded in the inorganic material (33).
Claims 3 and 19 rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA; Akihiro et al., (US 20140203314 A1, of record; hereinafter Kojima) in view of Shatalov; Maxim S.et al., (US 20170373224 A1, of record; hereinafter Shatalov) in further view of Inoue; Akira et al., (US 20130146928 A1, of record; hereinafter Inoue).
3,19. The combination of (Kojima and Shatalov) as applied to the method for manufacturing a light emitting device according to claim 1, does not expressly disclose, 
for claim 3: wherein an arithmetic average roughness Ra of both of said flattened upper surface of said first light transmissive layer (36) and said surface of said optical member is 1 nm or less.
for claim 3: wherein an arithmetic average roughness Ra of the surface of the optical member is greater than 1 nm.
However, in the analogous art, Inoue teaches a nitride semiconductor light-emitting element which has a multilayer structure including an active layer made of an m-plane nitride semiconductor ([0001]), wherein ([0096]) the light extraction surface 311a may have an arithmetic mean roughness (Ra) of approximately not less than 0 and not more than 100 nm, and further in ([0100]) teaches that the light extraction surface 311c may be a surface which is inclined by an angle of not more than 10.degree. with respect to the a-plane. When considered microscopically, the light extraction surface 311c may be constituted of a plurality of surfaces, each of which is inclined by an angle of not less than 0.degree. and not more than 30.degree. with respect to the a-plane.
Therefore, it would have been obvious to one of ordinary skill in the, before the effective filing date of the claimed invention, to select the configuration of Inoue for  Higuchi method such that the combination of (Kojima, Shatalov and Inoue ) method comprises a step of an arithmetic average roughness Ra of both of said second surface (upper of 36 ) said first light transmissive layer (36) and said surface of said optical member (30) is 1 nm or less (Inoue), since it has been held to be within the general skill of a worker in the art to select a known configuration on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
In the instant case, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using the  “said bonding surface (between modified 36 and 30) of said optical member  is approximately not less than 0 and not more than 100 nm "  to arrive at the recited limitation of claim 3 and claim 19, because (i) the configuration in [0096-0010] has been suggesting a configuration that is  disclosed by the Inoue, and (ii) in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.
Claims 4-5, 7  are rejected under 35 U.S.C. 103 as being unpatentable over KOJIMA; Akihiro et al., (US 20140203314 A1, of record; hereinafter Kojima) in view of Shatalov; Maxim S.et al., (US 20170373224 A1, of record; hereinafter Shatalov) in further view of in  view of LO; Hsin-Ming et al., (US 20120305942 A1, of record; hereinafter Lo with evidence from US 20120132944 A1 to Hsieh; Min-Hsun et al., hereinafter Hsieh, and  Tasaki; Norio  et al., (US 20140001508 A1, of record; hereinafter Tasaki).
Claim 4, 5, 7. The combination of (Kojima and Shatalov) as applied to the as applied to the method for manufacturing a light emitting device according to claim 1,does not expressly disclose
For claim 4: -36-wherein said first light transmissive layer is formed of at least one inorganic dielectric material selected from the group consisting of SiO2, SiON, TiO2 and Al23, or an organic-inorganic hybrid material comprising at least one selected from the group consisting of SiO2, SiON, TiO2 and Al23, as an inorganic component.  
For claim 5: wherein said first light transmissive layer is formed of a material consisting essentially of Si, O, and N. 
For claim 7: wherein a difference between a refractive index of the first light transmissive layer and a refractive index of the optical member is in a range of ±0.3 based on absolute values of the refractive indexes of the first light transmissive layer and the optical member.  
However, it is well known in the art, to select Si, O, and N as a material for forming transmissive layer. For example, Lo teaches an epitaxial substrate having light-transmissive members, a light-emitting diode having the epitaxial substrate ([0002]), wherein (Figs 6-7; [0048]) the light-transmissive layer 200 is made of a light-transmissive material silicon oxynitride (SiON.sub.x). Refractive index of Silicon oxynitride is 1.7 as evidenced by analogous art Hsieh [0037].
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to select Lo’s  SiON.sub.x, such  that further modified combination of (Kojima and Shatalov) (by Lo) light emitting device further comprising, wherein said first light transmissive layer is formed of at least one inorganic dielectric material selected from the group consisting of  SiON as claimed in claim 4; “wherein said first light transmissive layer (Kojima 36 having material in view of LO Si, O, and N) is formed of a material consisting essentially of Si, O, and N as claimed by claim 5;  wherein a difference between a refractive index of the first light transmissive layer (Kojima 36 as modified by LO having Refractive index 1.7 as evidenced by Hsieh [0037]) and a refractive index of the optical member (Kojima30 having refractive index 1.5 [0050]) is in a range of ±0.3 based on absolute values of the refractive indexes of the first light transmissive layer (modified Kojima 30) and the optical member (Higuchi 30) as claimed by claim 7;
The combination of teaching of Lo with the combination of (Kojima and Shatalov) (by Obata and as evidenced by Hsieh) can be realized with a reasonable expectation of success, since it has been held to be within the general skill of a worker in the art to select a known materials, such as, Si, O, and N for light-transmissive layer, on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).

Conclusion
 THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896 
June 2, 2022